NUMBER
13-11-00051-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
RENE ORTEGA AND WIFE
MARY ORTEGA, 
ROLANDO ORTEGA AND
WIFE AURORA ORTEGA 
AND ALBERT ORTEGA,                                                           Appellants,
 
                                                             v.
 
RICARDO PEREZ,
SUCCESSOR IN INTEREST 
TO JPO ENTERPRISES,
INC.,                                                      Appellee.
____________________________________________________________
 
                     On
appeal from the County Court at Law No. 4
                                       of
Hidalgo County, Texas.
____________________________________________________________
 
                         MEMORANDUM OPINION
 
                      Before Justices
Garza, Benavides, and Vela
Memorandum Opinion
Per Curiam
 




Appellants,
Rene Ortega and wife Mary Ortega, Rolando Ortega and wife Aurora Ortega, and Albert
Ortega, filed a notice of appeal in the above cause on Wednesday, January 19,
2011.  On January 24, 2010, the Clerk of this Court notified the appellants that
the notice of appeal failed to comply with the appellate rules and requested
correction of this defect within thirty days.  Appellants failed to correct
this defect.
On
February 18, 2011, the Court received and reviewed the clerk’s record in this
cause.  The notice of appeal, filed on January 18, 2010, indicates that appellants
are appealing an order granting summary judgment signed on November 19, 2010,
and an order denying a motion for new trial signed on December 17, 2010.  The
clerk’s record does not include an order signed on November 19, 2010, and the
order denying a new trial is not an independently appealable order. 
Accordingly, on May 4, 2011, the Clerk of this Court notified appellants
regarding these defects so that steps could be taken to correct the defects, if
possible.  The Clerk notified appellants that the appeal would be dismissed if
the defect was not corrected after the expiration of ten days from the date of
receipt of this letter.  See Tex.
R. App. P. 42.3, 44.3.  More than ten days have passed following receipt
of this letter, and the defect has not been corrected.  
The
Court, having considered the notice of appeal, the clerk’s record, and
appellants’ failure to respond to the Court’s directives, is of the opinion
that the appeal should be dismissed.  See id.  Accordingly, the appeal
is DISMISSED.  
 
PER CURIAM
 
Delivered and filed this the
3rd day of June, 2011.